Order issued October   8, 2012




                                          In ‘[he
                              Qitiiui Lit ipztti
                       Fifth Oitrirt nf ixu’i tt k11a
                                   No. 05-1 1-00209-CV


                 INTERSTATE 35/CHISAM ROAD, L.P. ANI)
             MALACH1 DEVIi LOPMEN I CORPORA I ION, Appellants

                                            ‘7.



                            Ni ElIRDAI) NIOAYEDI, Appellee

                                        ORDER




     The Motion for Rehearing and Motion for Rehearing En Banc filed by appelle
                                                                                e is hereby
DENiED.




                                                  DOUG AS S. LANG
                                                  JUST E